DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 4/29/22 is acknowledged, the reference therein relating to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image processing system for transmitting scan data to a scan requesting device when transmission to a destination is unsuccessful”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0229673 by Nakayama et al., and further in view of U.S. patent application publication 2021/0067642 by Kawaguchi.
2)	Regarding claim 1, Nakayama teaches an image processing system that has an information processing apparatus (figure 1, item 200; a mobile terminal) and an image processing apparatus (figure 1, item 300; an MFP), the image processing system comprising: at least one memory that stores a set of instructions; and at least one processor that is configured to, based on the instructions, cause the information processing apparatus (figure 6; CPU and various memories to store instructions are disclosed) to: receive, from a user, an instruction to execute a job which reads an original, generates image data of the original, and sends the image data to a destination specified by the user; generate a command for executing the job (paragraph 107; user makes scanning selections including a destination at the mobile terminal); and send the command to the image processing apparatus (figure 16, item S1603; scan instruction with selected settings is sent to MFP), and the image processing apparatus to: control execution of the job based on the command received from the information processing apparatus (paragraph 115; figure 17, item S1705; scanning based on settings received is performed); and when sending of the image data to the destination specified by the user is unsuccessful, send the image data to the information processing apparatus (paragraphs 116; when transmission to selected destination is unsuccessful the scan data can be sent to an alternate destination that includes the mobile terminal as disclosed in paragraph 124).
Nakayama does not specifically teach the information processing apparatus sends, in accordance with an instruction received from the user, the image data received from the image processing apparatus to the destination specified by the user.
Kawaguchi teaches the information processing apparatus sends, in accordance with an instruction received from the user, the image data received from the image processing apparatus to the destination specified by the user (figure 2A; paragraphs 29 and 32; requested scan data can be received at a source terminal and then transmitted to a selected destination [cloud server, email address, etc.]).
NOTE: Kawaguchi could modify the system of Nakayama to add scan data transmission functionality to the scan request source terminal.
Nakayama and Kawaguchi are combinable because they are both from the scan job transmission field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Nakayama with Kawaguchi to add scan request source terminal data transmission.  The motivation for doing so would have been to “preview” scan images prior to transmission to a destination (paragraph 29).  Therefore it would have been obvious to combine Nakayama with Kawaguchi to obtain the invention of claim 1.
3)	Regarding claim 2, Nakayama teaches the image processing system according to claim 1, wherein the command includes first destination information required to send the image data to the destination specified by the user and second destination information required to send the image data to the information processing apparatus (figures 18 and 19; first destination and alternate destination can be selected as part of scan settings data sent to MFP).
4)	Regarding claim 3, Nakayama (as combined with Kawaguchi in the rejection of claim 1 above) teaches the image processing system according to claim 1, wherein after receiving the image data from the image processing apparatus, in accordance with reception of a job result notification which indicates that transmission of the image data by the image processing apparatus has been completed, from the image processing apparatus (figure 19, item 1905; notification of result can be set), the information processing apparatus displays a screen that receives, from the user, an instruction to send the image data received from the image processing apparatus to the destination specified by the user (Kawaguchi; figure 2A; user can instruct scan data to be transmitted to a destination).
5)	Regarding claim 4, Nakayama teaches the image processing system according to claim 3, wherein the screen displays an error message indicating that the image processing apparatus is unsuccessful in sending of the image data to the destination specified by the user (paragraph 125; terminal can be notified of transmission outcome).
6)	Regarding claim 5, Nakayama teaches the image processing system according to claim 3, wherein the job result notification is different from another job result notification indicating that the image processing apparatus has completed transmission of the image data to the destination specified by the user (paragraph 125; notification of alternate destination is different than notification of success). 
7)	Claims 6 and 7 are taught in the same manner as described in the rejection of claim 1 above, with the exception of: a non-transitory storage medium storing a computer-executable program for executing a control method (figure 6 and 7; CPUs execute instructions stored on the various memories disclosed on the terminal and MFP).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672